      Case 1:16-cv-00724-LTS-SDA Document 155 Filed 11/08/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


SOLID OAK SKETCHES, LLC,                                    Case No. 1:16-cv-00724(LTS)(RLE)

                       Plaintiff,                                   ECF Case

       - against -                                          NOTICE OF WITHDRAWAL OF
                                                            APPEARANCE
2K GAMES, INC. AND TAKE-TWO
INTERACTIVE SOFTWARE, INC.,

                       Defendants.


To:    The Clerk of this Court and all parties of record:

       PLEASE TAKE NOTICE that Catie Seibel of Kirkland & Ellis LLP withdraws her

appearance in this case on behalf of Defendants and should be removed from the Court’s service list

with respect to the above-captioned action. Kirkland & Ellis LLP continues to serve as counsel for

Defendants 2K Games, Inc. and Take-Two Interactive Software, Inc. through its attorneys Dale M.

Cendali and Joshua L. Simmons and all future correspondence and papers in this action should

continue to be directed to them.

Dated: New York, New York
       November 8, 2018                             /s/ Catie Seibel
                                                    Catie Seibel
                                                    KIRKLAND & ELLIS LLP
                                                    601 Lexington Avenue
                                                    New York, New York 10022
                                                    Telephone: (212) 446-4800
                                                    catie.seibel@kirkland.com

                                                    Withdrawing Attorney for Defendants
